In an action to recover damages for personal injuries, the summons named appellant as one of the defendants, and the complaint alleged that it was the owner and in control of a motor vehicle involved in the accident from which respondent’s injuries resulted. After the joinder of issue, respondent, on discovery that appellant was not the owner of the motor vehicle, moved to amend his complaint. The purpose of the amendment, as stated in a supporting affidavit, was to substitute the name of “ The American Tea Company, Inc.,” for that of appellant, on the ground that that corporation is a subsidiary of appellant, and that both corporations were insured against liability by the same insurance company. The order appealed from granted the motion and permitted the service of an amended complaint on the attorneys who had appeared for appellant. So far as appears from the record, appellant is still a party to the action and is named as such in the summons, but the amended complaint, which we assume has been served, no longer states a cause of action against it. Appeal dismissed, without costs. Although we know of no authority which would permit the substitution of one corporation for another as a party defendant, it does not appear on the facts disclosed by this record that appellant is a party aggrieved or that the order appealed from violates any of its substantial rights by permitting the amendment of the complaint so as to eliminate the allegations thereof which were directed against appellant. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.